UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 001-34471 CHINA PHARMA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 73-1564807 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China570216 (Address of principal executive offices)(Zip Code) +86 898-6681-1730 (China) (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 43,404,557 shares of Common Stock, $.001 par value, were outstanding as of May 6, 2011. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1.Financial Statements. 1 Condensed Consolidated Balance Sheets As of March 31, 2011 (Unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements March 31, 2011 and 2010 (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures. 20 PART IIOTHER INFORMATION Item 6.Exhibits 21 Signatures 22 Exhibits/Certifications PART I - FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited condensed consolidated balance sheets, statements of operations and comprehensive income, and statements of cash flows and the related notes thereto, have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the disclosures required by GAAP for complete financial statements. The financial statements reflect all adjustments, consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The accompanying financial statements should be read in conjunction with the notes to the aforementioned financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in Amendment No. 1 to our Annual Report on Form 10-K/A for the year ended December 31, 2010. The results of operations for the three-month period ended March 31, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year or any other period. 1 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Banker's acceptances - Trade accounts receivable, less allowance for doubtful accounts of $3,355,787 and $3,317,017, respectively Other receivables, less allowance for doubtful accounts of $17,751 and $15,669, respectively Advances to suppliers Inventory Deferred tax assets Total Current Assets Advances for purchases of property and equipment and intangible assets Property and equipment, net of accumulated depreciation of $2,929,502 and $2,695,840, respectively Intangible assets, net of accumulated amortization of $2,599,297 and $2,342,081, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Trade accounts payable $ $ Accrued expenses Accrued taxes payable Other payables Advances from customers Other payables - related parties Short-term notes payable Total Current Liabilities Long-term deferred tax liability Derivative warrant liability Total Liabilities Stockholders' Equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 95,000,000 shares authorized; 43,404,557 shares and 43,404,557 shares outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling expenses General and administrative expenses Bad debt expense Total operating expenses Income from operations Other income (expense): Interest income Interest expense ) ) Derivative gain Net other income Income before income taxes Income tax expense ) ) Net income Other comprehensive income - foreign currency translation adjustment Comprehensive income $ $ Earnings per Share: Basic $ $ Diluted $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA PHARMA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash Flows from Operating Activities: Net income $ $ Depreciation and amortization Stock based compensation Derivative gain ) ) Changes in assets and liabilities: Trade accounts receivable ) ) Other receivables ) ) Advances to suppliers ) Inventory ) ) Deferred tax assets ) ) Trade accounts payable ) Accrued expenses ) Accrued taxes payable Other payables Advances from customers ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Net investment in banker's acceptances ) - Advances for purchases of property and equipment and intangible assets ) ) Purchase of property and equipment ) ) Purchase of intangible assets ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activity: Proceeds from related party loan - Proceeds from exercise of warrants - Net Cash Provided by Financing Activity Effect of Exchange Rate Changes on Cash Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION Organization and Nature of Operations – China Pharma Holdings, Inc., a Delaware corporation, owns 100% of Onny Investment Limited (“Onny”), a British Virgin Islands corporation, that in turn owns 100% of Hainan Helpson Medical & Biotechnology Co., Ltd (“Helpson”), which is organized under the laws of The People's Republic of China (the “PRC”). China Pharma Holdings, Inc. and its subsidiaries are referred to herein as the Company. Through Helpson, the Company manufactures and markets generic and branded pharmaceutical products as well as biochemical products primarily to hospitals and private retailers located throughout the PRC. The Company has and continues to acquire well-accepted medical formulas to a diverse portfolio of Western and Chinese medicines. Consolidation and Basis of Presentation – The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and are expressed in United States dollars. The accompanying consolidated financial statements include the accounts and operations of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Helpson’s functional currency is the Chinese Renminbi. Helpson’s revenue and expenses are translated into United States dollars at the average exchange rate for the period. Assets and liabilities are translated at the exchange rate as of the end of the reporting period. Gains or losses from translating Helpson’s financial statements are included in accumulated other comprehensive income, which is a component of stockholders’ equity. Gains and losses arising from transactions denominated in a currency other than the functional currency of the entity that is a party to the transaction are included in the results of operations. Condensed Financial Statements – The accompanying unaudited condensed consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes the following disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in Amendment No. 1 tothe Company's Annual Report on Form 10-K/A for the year ended December 31, 2010. These unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of Management, are necessary to present fairly the consolidated financial position and results of operations of the Company for the periods presented. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Accounting Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. 5 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Basic and Diluted Earnings per Common Share - Basic earnings per common share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is calculated to give effect to potentially issuable dilutive common shares. The following table is a presentation of the numerators and denominators used in the calculation of basic and diluted earnings per share: For the Three Months Ended March 31, Net income $ $ Basic weighted-average common shares outstanding Effect of dilutive securities: Warrants Options Diluted weighted-average common shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ The following potential common shares were not included in the computation of diluted earnings per share as their effect would have been anti-dilutive: For the Three Months Ended March 31, Warrants with exercise prices of $2.80 to $3.80 per share - Options with an exercise price of $3.47 per share - Total - Recent Accounting Standards - In January 2010, the FASB issued guidance to amend the disclosure requirements related to fair value measurements.The guidance requires the disclosure of roll forward activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance became effective for the Company as of January 1, 2011 and did not have a material impact on the condensed consolidated financial statements. In April2010, the FASB issued guidance to clarify classification of an employee stock-based payment award when the exercise price is denominated in the currency of a market in which the underlying equity security trades. The guidance became effective for the Company as of January 1, 2011 and did not have a material impact on the condensed consolidated financial statements. NOTE 2 - INVENTORY Inventory consisted of the following: March 31, December 31, Raw materials $ $ Finished goods Total Inventory $ $ 6 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: March 31, December 31, Permit of land use $ $ Building Plant, machinery and equipment Motor vehicle Office equipment Construction in progress Total Less: accumulated depreciation ) ) Property and Equipment, net $ $ Construction in progress consists of machinery and construction supplies that have been paid for, but are not yet completed and placed into production.Once the machinery is working or the facility is in use, it is moved into plant, machinery and equipment and depreciated.Depreciation is computed on a straight-line basis over the estimated useful lives of the assets as follows: Asset Life - years Permit of land use 40 - 70 Building 20 - 35 Plant, machinery and equipment 10 Motor vehicle 5 - 10 Office equipment 3-5 For the three months ended March 31, 2011 and 2010, depreciation expense was $207,596 and $192,938, respectively. NOTE 4 - INTANGIBLE ASSETS Intangible assets represent the costs of patents, trademarks, licenses, techniques and medical formulas. Medical formulas are amortized over the expected life of the related medicine once production and sales commence. Amortization expense relating to intangible assets was $234,397 and $226,965 for the three months ended March 31, 2011 and 2010, respectively. NOTE 5 – ADVANCES FOR PURCHASES OF INTANGIBLE ASSETS AND PROPERTY AND EQUIPMENT In order to expand the number of medicines manufactured and marketed by the Company, the Company has entered into purchase contracts with independent laboratories and university laboratories. The contracts are for the purchase of established medical formulas for which the related patents have expired (generic medicines). Prior to entering into the contracts, the laboratories typically have completed all required research and development to determine the medical formula for and the method of production of the generic medicine. If the Company enters into a contract prior to the determination of the medical formula for a medicine, contract costs incurred to establish the medical formula are recognized as research and development expense. The contracts with the laboratories are primarily for certification of the manufacturing process and authorization by the State Food and Drug Administration (“SFDA”) to sell the generic medicines. Under the terms of each contract, the Company is required to make progress payments to the laboratory; however, the payments are fully refundable in the event that the laboratory fails to obtain SFDA certification of the generic medicine under the contract. Payments made prior to the completion of the related process are recorded as advances for purchases of intangible assets. 7 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The Company is also increasing production capabilities with new machinery and facilities. As is common in the PRC, the Company prepays for much of the machinery and construction supplies. The prepayments are capitalized as advances for purchases of property and equipment until the construction begins or the machinery is delivered to the Company. NOTE 6 – RELATED PARTY TRANSACTIONS During the three months ended March 31, 2011, a member of the Company’s board of directors advanced the Company $67,919.Total advances owing to the board member were $371,563 and $303,644 at March 31, 2011 and December 31, 2010, respectively, and are recorded as other payables – related parties on the accompanying condensed consolidated balance sheets. NOTE 7 – NOTES PAYABLE On September 30, 2010, the Company entered into a new revolving line of credit with a bank in the amount of RMB 25,000,000 (approximately $3.8 million), with the related note payable bearing interest at an annual rate of 6.116%. Advances on the line of credit are due one year from the date of the advance and collateralized by certain land use rights and buildings. The outstanding balance due under the revolving line of credit was RMB 25,000,000 (approximately $3.8 million) at March 31, 2011. This amount has been classified as short-term notes payable in the accompanying condensed consolidated balance sheet at March 31, 2011. At March 31, 2011, the Company had no additional amounts available to it under the line of credit. Fair Value of Notes Payable – Based on the borrowing rates currently available to the Company for bank loans with similar terms and maturities, the carrying amounts of notes payable outstanding at March 31, 2011 and December 31, 2010 approximated their fair value because of either the immediate or short-term maturity of these financial instruments or because the underlying instruments bear interest rates that approximated current market rates. NOTE 8 - INCOME TAXES Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax laws or rates is recognized in income in the period that includes the enactment date. Undistributed earnings of Helpson, the Company’s foreign subsidiary, since its acquisition, amounted to approximately $89.5 million at March 31, 2011. Those earnings, as well as the investment in Helpson of approximately $23.3 million, are considered to be indefinitely reinvested and, accordingly, no U.S. federal or state income taxes have been provided thereon. Upon distribution of those earnings in the form of dividends or otherwise, the Company would be subject to U.S. federal and state income taxes (net of an adjustment for foreign tax credits) and withholding taxes payable to the PRC. Determination of the amount of unrecognized deferred U.S. income tax liability is not practical because of the complexities associated with its hypothetical calculation; however, unrecognized foreign tax credits may be available to reduce a portion of the U.S. tax liability. 8 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Under current tax law in the PRC, the Company is and will be subject to the following enterprise income tax rates: Enterprise Income Year Tax Rate 15% 15% 15% 2014 and after 25% The provision for income taxes consisted of the following: For the Three Months Ended March 31, Current $ $ Deferred ) ) Net Income Tax Expense $ $ The Company has also incurred various other taxes, comprised primarily of business taxes, value-added taxes, urban construction taxes, education surcharges and others. Any unpaid amounts are reflected on the balance sheets as accrued taxes payable. NOTE 9 – DERIVATIVE WARRANT LIABILITY On May 27, 2008 and on May 30, 2008, the Company issued warrants to purchase 1,250,000 shares of common stock at $2.80 per share and warrants to purchase 300,000 shares of common stock at $2.98 per share, respectively, exercisable for a period of three years. If the Company issues shares of common stock or common stock equivalentsat a price per share less than the exercise price, then, the exercise price will be multiplied by a fraction, the numerator of which is the number of shares of common stock outstanding immediately prior to such issuance plus the number of shares of common stock which the offering price for such shares of common stock or common stock equivalents would purchase at the closing price of the common stock on that date, and the denominator of which is the sum of the number of shares of common stock outstanding immediately prior to such issuance plus the number of shares of common stock so issued or issuable. Simultaneously with any adjustment to the exercise price, the number of shares of common stock that may be purchased upon exercise of the warrants is increased or decreased proportionately, so that after such adjustment the aggregate exercise price payable for the adjusted number of shares is the same as the aggregate exercise price in effect immediately prior to such adjustment. The potential adjustment to the number of shares of common stock that could be purchased upon exercise of the warrants caused the warrants to be a derivative liability. The derivative liability is adjusted to the fair value of the warrants at each reporting date using the Black-Scholes valuation model and, based on the following assumptions, the fair values were as follows: 9 CHINA PHARMA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, December 31, Risk free interest rate % % Expected life, in years Expected dividend rate 0
